Name: Commission Regulation (EC) No 1835/2002 of 15 October 2002 amending Regulation (EC) No 1901/2000 laying down certain provisions for the implementation of Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States
 Type: Regulation
 Subject Matter: economic analysis;  trade
 Date Published: nan

 Avis juridique important|32002R1835Commission Regulation (EC) No 1835/2002 of 15 October 2002 amending Regulation (EC) No 1901/2000 laying down certain provisions for the implementation of Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member States Official Journal L 278 , 16/10/2002 P. 0009 - 0009Commission Regulation (EC) No 1835/2002of 15 October 2002amending Regulation (EC) No 1901/2000 laying down certain provisions for the implementation of Council Regulation (EEC) No 3330/91 on the statistics relating to the trading of goods between Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States(1), as last amended by European Parliament and Council Regulation (EC) No 1624/2000(2), and in particular Article 30 thereof,Whereas:(1) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff(3), as last amended by Commission Regulation (EC) No 969/2002(4), authorises Member States to use subheadings to meet national requirements, when these requirements cannot be met at Community level.(2) Commission Regulation (EC) No 1901/2000(5), as amended by Regulation (EC) No 2150/2001(6), authorises those Member States so wishing to collect more detailed information than that resulting from the application of the Combined Nomenclature, provided that the party responsible for providing the information is allowed to elect to supply it in accordance with either the Combined Nomenclature or the additional subdivisions.(3) It may be necessary for some Member States to collect more detailed information than that resulting from the application of the Combined Nomenclature on a compulsory basis, and thus to obtain more comprehensive statistical information on sectors of national interest.(4) The introduction of this degree of flexibility is aimed at meeting specific national requirements, without having to reflect them systematically in the Combined Nomenclature. This measure will enable an overall reduction in the burden on intra-Community operators by concentrating the obligation to provide statistical information at national level and exempting operators in other Member States.(5) Member States should have the choice of whether to implement this type of data collection and, if need be, to determine the implementing provisions.(6) Regulation (EC) No 1901/2000 must therefore be amended.(7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Statistics Relating to the Trading of Goods between Member States,HAS ADOPTED THIS REGULATION:Article 1The first paragraph of Article 47 of Regulation (EC) No 1901/2000 is replaced by the following text: "Those Member States wishing to have more detailed information than that resulting from the application of Article 21 of the basis Regulation may, by way of derogation from that Article, organise the collection of that information."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 316, 16.11.1991, p. 1.(2) OJ L 187, 26.7.2000, p. 1.(3) OJ L 256, 7.9.1987, p. 1.(4) OJ L 149, 6.7.2002, p. 20.(5) OJ L 228, 8.9.2000, p. 28.(6) OJ L 288, 1.11.2001, p. 30.